DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on February 23, 2021 has been entered.  Applicant has canceled claims 24-38, and has added claims 39-53.  Accordingly, claims 39-53 are now pending, have been examined and currently stand rejected under 35 U.S.C. 103. The rejection under 35 U.S.C. 101 has been withdrawn.

Claim Objections
	Claims 39, 43-44, 46-49 and 51 are objected to for the following informalities:
	Regarding claim 39:  There is an unnecessary comma at the end of the “providing a count computer hardware system” limitation.  
	Claim 43 and 48 recite the limitation “the receiving computer system” as in “wherein the graphical user interface depicts which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer system […].”  There is insufficient antecedent basis for this limitation in the claims.  As best understood, “the receiving computer system” should recite “the receiving computer hardware system.”	Claim 44 recites the limitation “the moveable memory drive” as in “transferring data between the moveable memory drive.”  There is insufficient antecedent basis for this limitation in the claim.  As best understood, “the moveable memory drive” should recite “the moveable memory
	Appropriate correction is required.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 47-49 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 2014/0263639 A1) (“Bolton”) in view of Meter, Christian, “Design of Distributed Voting Systems”, Department of Computer Science, Heinrich-Heine-University Dusseldorf, Published September, 2015 (hereinafter “Meter”).  
Regarding Claim 39:  Meter discloses a method of operating an election voting system for use in elections for receiving votes at a plurality of precinct voting locations, comprising:
providing a plurality of voting devices, the plurality of voting devices including multiple voting devices at each of the plurality of precinct voting locations (See at least Bolton [0007-0010]; [0024].  Where a plurality of voting device (i.e. ballot tabulation devices) are provided (e.g., to the polling locations), the plurality of voting devices including multiple voting devices at each of );
providing a receiving computer hardware system (See at least Bolton [0007-0010]; [0060-0070].  Where a receiving computer hardware system (i.e. central server) is provided (e.g., to a central election office).),
receiving voting data from the plurality of precinct voting locations at the receiving computer hardware system, the voting data including cast vote records which reflect an individual voter's intent, the election voting system configured to collect the voting data from the plurality of voting devices (See at least Bolton [0007-0010]; [0060-0070]; [0082-0084]; [0086-0088]; Fig. 7; Fig. 8; Fig. 10.  Where the receiving computer hardware system (i.e. central server) receives voting data (e.g., total ballots cast) from the plurality of precinct voting locations (i.e. from the plurality of polling locations), the voting data including cast vote records (i.e. election results) which reflect an individual voter's intent, the election voting system (e.g., the central server) configured to collect the voting data from the plurality of voting devices.);
providing a moveable memory coupled to or part of the receiving computer hardware system (See at least Bolton [0008]; [0010]; [0057-0058]; [0083-0085].  Where a moveable memory (i.e. reading device) coupled to or part of the receiving computer hardware system (i.e. communicatively coupled to the central server, e.g., when the reading device transmits election results to the central server) is provided.);
aggregating, with the receiving computer hardware system, the voting data from the plurality of precinct voting locations (See at least Bolton [0008]; [0010]; [0057-0058]; [0083-0085]; [0087].  Where the receiving computer hardware system (i.e. central server) aggregates (i.e. collects/accumulates) the voting data from the plurality of precinct voting locations (i.e. from the plurality of ballot tabulation devices located at the plurality of polling locations).)
providing a count computer hardware system (See at least Bolton [0007-0010]; [0024]; [0082-0084]; [0086-0088].  Where a count computer hardware system (i.e. a portion of the central server) is provided.),; and 
providing a graphical user interface of the receiving computer hardware system, the graphical user interface configured to depict a status of voting data that includes cast vote records received, at the receiving computer hardware system, from the plurality of precinct voting locations, the depicting including at least information regarding how many of the plurality of precinct voting locations have not started transmission of voting data including cast vote records and how many precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where a graphical user interface (i.e. screen, e.g., a screen showing a report) of the receiving computing hardware system (i.e. of the central server) is provided, the graphical user interface configured to depict a status of voting data that includes cast vote records received (e.g., total ballots cast – see figs. 7 and 8 report column F), at the receiving computer hardware system (i.e. at the central server), from the plurality of precinct voting locations (i.e. from the plurality of polling locations), the depicting including at least information regarding how many of the plurality of precinct voting locations have not started transmission of voting data including cast vote records (i.e. indicated by the number of precincts that have a zero in the “Total Ballots” column – see Fig. 7 column F) and how many precinct voting locations have transmitted voting data including cast vote records (i.e. indicated by the number of precincts that have a number greater than zero in the “Total Ballots” column – see Fig. 8 column F) to the receiving computer hardware system (i.e. to the central server).).
	Bolton recognizes that there may be a need and/or requirement to transport a memory device storing all votes from the various vote collection devices to the central election office.  Bolton [0088].  
where the receiving computer hardware system aggregates the voting data so that aggregated voting data may be stored in the moveable memory (See at least Meter pp. 25-26 sections 4.1.2 and 4.1.3, Where the receiving computer hardware system (i.e. Vote Storage Server) aggregates the voting data so that aggregated voting data (i.e. anonymized ballots) may be stored in the moveable memory (i.e. a DVD).); and 
the count computer hardware system being isolated from the receiving computer hardware system by an air gap (See at least Meter pp. 25-26 sections 4.1.2 and 4.1.3, Where the count computer hardware system (i.e. Vote Counting Server) is isolated from the receiving computer hardware system (i.e. isolated from the Vote Storage Server) by an air gap.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of receiving voting data (e.g., total ballots cast) at a central server, where the accumulated vote totals may be transported on a USB flash drive, to include the teachings of Meter, in order to provide a separate Vote Counting Server for security reasons, because the isolated Vote Counting Server has no connection to the network, which drastically reduces the possibility to compromise it or to inject malicious code (Meter p. 25 section 4.1.3).

Examiner Note:  The portion of the limitation that recites “the election voting system configured to collect the voting data from the plurality of voting devices”, found in the “receiving voting data” limitation, is merely a recited intended use of why the receiving computer hardware system receives the voting data.  The portion of the limitation which recites “so that aggregated voting data may be stored in the moveable memory”, found in the “aggregating the voting data” limitation, is merely a recited intended use of why the receiving computer hardware system aggregates the voting data.  Additionally, the portion of the limitation that recites “the graphical user interface configured to depict a status of voting data that includes cast vote records received, at the receiving computer hardware system, from the plurality of precinct voting locations, the depicting including at least information regarding how many of the plurality of precinct voting locations have not started transmission of voting data including cast vote records and how many precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system”, found in the “providing a graphical user interface” limitation, is merely a recited intended use of the graphical user interface.  Applicant is only positively reciting a step where the graphical user interface is provided, however, there is not a positively recited step where the data/information is depicted/displayed.  These portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	Examiner further notes that claim 39 recites structural limitations within a method claim (i.e. “coupled to or part of the receiving computer hardware system”, which describes the structure of the moveable memory, and “the count computer hardware system being isolated from the receiving computer hardware system by an air gap”).  A recited structural limitation must affect the method in a See Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961).  In order to expedite prosecution, Examiner has provided art for these particular limitations, however, since the structural limitations do not affect the method they currently receive no patentable weight. 

Regarding Claim 47:  The combination of Bolton and Meter discloses the method of claim 39.  Meter further discloses transferring the aggregated voting data between the receiving computer hardware system and the count computer hardware system via the moveable memory drive (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where the aggregated voting data (i.e. anonymized ballots) is transferred between the receiving computer hardware system (i.e. Vote Storage Server) and the count computer hardware system (i.e. Vote Counting Server) via the movable memory drive (i.e. via the DVD).).

Regarding Claim 48:  The combination of Bolton and Meter discloses the method of claim 39.  Bolton further discloses wherein the graphical user interface depicts which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer system and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0009]; [0064-0070]; Fig. 7; Fig. 8.  Where the graphical user interface (i.e. screen, e.g., a screen showing a report) depicts which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer system (i.e. indicated by the number of precincts that have a zero in the “Total Ballots” column – see Fig. 7 column F) and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (i.e. indicated by the number of precincts that have a number greater than zero in the “Total Ballots” column – see Fig. 8 column F).   Furthermore, in Bolton, the ).

Regarding Claim 49:  The combination of Bolton and Meter discloses the election voting system of claim 33.  Meter further discloses the receiving computer hardware system and the count computer hardware system being configured to transfer the aggregated data between the receiving computer hardware system and the count computer hardware system via the moveable memory drive (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where the aggregated voting data (i.e. anonymized ballots) is transferred between the receiving computer hardware system (i.e. Vote Storage Server) and the count computer hardware system (i.e. Vote Counting Server) via the movable memory drive (i.e. via the DVD).).

Regarding Claim 52:  The combination of Bolton and Meter discloses the method of claim 39.  Bolton further discloses initiating transmission of the voting data including cast vote records to the receiving computer hardware system, by at least one hardware unit at each of the precinct voting locations (See at least Bolton [0008-0010]; [0083-0087].  Where transmission of the voting data including cast vote records (i.e. election results) to the receiving computer hardware system (i.e. central server) is initiated, by at least one hardware unit (i.e. a hardware unit within the reading device) at each of the precinct voting locations.).

Regarding Claim 53:  The combination of Bolton and Meter discloses the election voting system of claim 37.  Bolton further discloses wherein the at least one hardware unit at each of the precinct voting (See at least Bolton [0008-0010]; [0083-0087].  Where the at least one hardware unit at each of the precinct voting locations (i.e. the hardware unit within the reading device, e.g., hardware within a smart phone) comprises a network controller (i.e. indicated by the fact that the reading device transmits the election results to the central server that is remotely located).).
Examiner Note:  The phrase “wherein the at least one hardware unit at each of the precinct voting locations comprises a network controller” is non-functional descriptive material as it only describes, at least in part, the composition of the hardware unit, however, the particular composition of the hardware unit fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter, as applied above, and further in view of Arellano et al. (US 2017/0091108 A1) (“Arellano”).
Regarding Claim 40:  The combination of Bolton and Meter discloses the method of claim 39.  Bolton recognizes that there may be a need and/or requirement to transport a memory device storing all votes from the various vote collection devices to the central election office.  Bolton [0088].  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Meter discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are anonymized.  Meter pp. 25-26 section 4.1.3.  However the combination of Bolton and Meter does not explicitly disclose streaming the voting data received by the receiving computer hardware system to the moveable memory in real-time as the (See at least Arellano [0046-0047]; [0050]; [0059-0066]; [0074]; [0215-0216]; Fig. 6.  Where the voting data received by the receiving computer hardware system (i.e. the received data packet) is streamed (i.e. stored) to the moveable memory (i.e. system memory, e.g., a hard disk drive, a floppy disk drive, a CD-ROM device, a flash memory device, or other mass storage device) in real-time (i.e. as data is received) as the receiving computer hardware system receives the voting data from the plurality of precinct voting locations (i.e. as the computing system receives data packets).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of receiving voting data (e.g., total ballots cast) at a central server, where the accumulated vote totals may be transported on a USB flash drive, to include the teachings of Arellano, in order to selectively store data of data packets with a traffic class mapped to high priority category of data into the cache memory and selectively store data of data packets with a traffic class mapped to a low priority category of data to the main memory (Arellano [0072]).  	It is further noted that Meter teaches that it was known in the art to store voting data on a moveable memory drive (i.e. a DVD) after the receiving computing hardware system (i.e. Vote Storage Server) receives the voting data.  Meter does not explicitly disclose whether the voting data is burned/written to the DVD as a batch (i.e. at one time) or if the data is burned/written to the DVD as it is received (i.e. in real-time).  Accordingly, Meter only differs from the claimed invention in that Meter does not explicitly disclose that the received voting data is streamed to the moveable media in real-time 

Regarding Claim 41:  The combination of Bolton, Meter and Arellano discloses the method of claim 40.  Bolton further discloses initiating transmission of the voting data including cast vote records to the receiving computer hardware system, from hardware at each of the precinct voting locations (See at least Bolton [0008-0010]; [0083-0087].  Where transmission of the voting data including cast vote records (i.e. election results) is initiated to the receiving computer hardware system (i.e. central server), from hardware (i.e. hardware within the reading device) at each of the precinct voting locations.).

Regarding Claim 42:  The combination of Bolton, Meter and Arellano discloses the method of claim 41.  Bolton further discloses wherein the hardware at each of the precinct voting locations comprises a network controller (See at least Bolton [0008-0010]; [0083-0087].  Where the hardware at each of the precinct voting locations (i.e. the hardware within the reading device, e.g., hardware within a smart phone) comprises a network controller (i.e. indicated by the fact that the reading device transmits the election results to the central server that is remotely located).).
Examiner Note:  The phrase “wherein the hardware at each of the precinct voting locations comprises a network controller” is non-functional descriptive material as it only describes, at least in part, the composition of the hardware, however, the particular composition of the hardware fails to affect how 

Regarding Claim 43:  The combination of Bolton, Meter and Arellano discloses the method of claim 40.  Bolton further discloses wherein the graphical user interface depicts which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer system and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0009]; [0064-0070]; Fig. 7; Fig. 8.  Where the graphical user interface (i.e. screen, e.g., a screen showing a report) depicts which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer system (i.e. indicated by the number of precincts that have a zero in the “Total Ballots” column – see Fig. 7 column F) and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (i.e. indicated by the number of precincts that have a number greater than zero in the “Total Ballots” column – see Fig. 8 column F).   Furthermore, in Bolton, the report shown on the screen (i.e. the report displayed in Figs. 7-8) depicts when the central server (i.e. receiving computer hardware system) last received an update (see Figs. 7-8 Column B), accordingly, this column could be used to determine which voting locations have provided an update and which have not.).

Regarding Claim 44:  The combination of Bolton, Meter and Arellano discloses the method of claim 43.  Meter further discloses transferring data between the receiving computer hardware system and the count computer hardware system via the moveable memory drive (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where data (e.g., anonymized ballots) is transferred between the receiving computer hardware system (i.e. Vote Storage Server) and the count computer hardware system (i.e. Vote Counting Server) via the movable memory drive (i.e. via the DVD).). 

	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter in view of Arellano, as applied above, and further in view of Okada (US 2006/0198249 A1).Regarding Claim 45:  The combination of Bolton, Meter and Arellano discloses the method of claim 40.  Bolton discloses the use of a screen (i.e. graphical user interface) to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election.  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Meter discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are anonymized.  Meter pp. 25-26 section 4.1.3.  However the combination of Bolton, Meter and Arellano does not explicitly disclose the graphical user interface further depicting the status of the moveable memory, the moveable memory being a moveable memory drive.
	Okada, on the other hand, teaches the graphical user interface further depicting the status of the moveable memory, the moveable memory being a moveable memory drive (See at least Okada [0122-0123]; [0129-0143]; Fig. 8B.  Where the graphical user interface (i.e. medium-information display area) further depicts the status of the moveable memory (e.g., how much free capacity is on a DVD), the moveable memory being a moveable memory drive (i.e. DVD).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a USB flash drive to store accumulated vote totals, and using a screen to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election, to include the teachings of .

	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter in view of Arellano, as applied above, and further in view of Baweja et al. (US 6,564,229 B1) (“Baweja”).Regarding Claim 46:  The combination of Bolton, Meter and Arellano discloses the method of claim 40.  Bolton discloses the use of a screen (i.e. graphical user interface) to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election.  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Meter discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are anonymized.  Meter pp. 25-26 section 4.1.3.  However the combination of Bolton, Meter and Arellano does not explicitly disclose the graphical user interface configured to allow a user to selectively control writing voting data to the moveable memory drive.
	Baweja, on the other hand, teaches the graphical user interface configured to allow a user to selectively control writing voting data to the moveable memory drive (See at least Baweja Col. 3 lines 4-63; Fig. 1a; Fig. 1b.  Where the graphical user interface (i.e. dialog box) is configured to allow a user to selectively control (i.e. via clicking the Pause or Resume button) writing voting data (i.e. writing source data/source file) to the moveable memory drive (i.e. to the drive with the target data/file, e.g., ZIP™ drive, tape drive, floppy disk drive, or any nonvolatile storage device connected to the computer system).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a USB flash drive to store accumulated vote totals, and using a screen to show various information pertaining to an election 
Examiner Note:  The phrase “the graphical user interface configured to allow a user to selectively control writing voting data to the moveable memory drive” is non-functional descriptive material as it only describes, at least in part, the configuration of the GUI, however, the particular configuration of the GUI fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter, as applied above, and further in view of Okada (US 2006/0198249 A1).Regarding Claim 50:  The combination of Bolton and Meter discloses the method of claim 39.  Bolton discloses the use of a screen (i.e. graphical user interface) to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election.  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Meter discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are anonymized.  Meter pp. 25-26 section 4.1.3.  However the combination of Bolton and Meter does not explicitly disclose the graphical user interface further depicting the status of the moveable memory, the moveable memory being a moveable memory drive.
Okada, on the other hand, teaches the graphical user interface further depicting the status of the moveable memory, the moveable memory being a moveable memory drive (See at least Okada [0122-0123]; [0129-0143]; Fig. 8B.  Where the graphical user interface (i.e. medium-information display area) further depicts the status of the moveable memory (e.g., how much free capacity is on a DVD), the moveable memory being a moveable memory drive (i.e. DVD).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a USB flash drive to store accumulated vote totals, and using a screen to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election, to include the teachings of Okada, in order to clearly inform the user on how much data can further be recorded on a DVD (Okada [0130]).

	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter, as applied above, and further in view of Baweja et al. (US 6,564,229 B1) (“Baweja”).Regarding Claim 51:  The combination of Bolton and Meter discloses the method of claim 39.  Bolton discloses the use of a screen (i.e. graphical user interface) to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election.  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Meter discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are anonymized.  Meter pp. 25-26 section 4.1.3.  However the combination of Bolton and Meter does not explicitly disclose the graphical user interface configured to allow a user to selectively control writing voting data to the moveable memory drive.
Baweja, on the other hand, teaches the graphical user interface configured to allow a user to selectively control writing voting data to the moveable memory drive (See at least Baweja Col. 3 lines 4-63; Fig. 1a; Fig. 1b.  Where the graphical user interface (i.e. dialog box) is configured to allow a user to selectively control (i.e. via clicking the Pause or Resume button) writing voting data (i.e. writing source data/source file) to the moveable memory drive (i.e. to the drive with the target data/file, e.g., ZIP™ drive, tape drive, floppy disk drive, or any nonvolatile storage device connected to the computer system).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a USB flash drive to store accumulated vote totals, and using a screen to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election, to include the teachings of Baweja, in order to temporarily suspend a move or copy operation so that other tasks can be readily performed, thus providing the user with increased flexibility and efficiency in their computer operating environment (Baweja Col. 8 lines 62-65).
Examiner Note:  The phrase “the graphical user interface configured to allow a user to selectively control writing voting data to the moveable memory drive” is non-functional descriptive material as it only describes, at least in part, the configuration of the GUI, however, the particular configuration of the GUI fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Response to Arguments
	Applicant has cancelled the prior set of claims rendering the prior rejections moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Mugica et al. (US 2009/0152350 A1) discloses systems, methods, and programs that allow for the secure compilation of vote data from electronic voting machines at a voting location. Systems, methods, and programs provide the secure electronic transmission of the vote data to a central location for tabulation, provide a vote data consolidation function that can collect and consolidate vote data from a plurality of types or generations voting machines.  Mugica Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        May 26, 2021

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685